DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objection
3.	Claims 1-20 are objected to because of the following informalities:
In line 6 of claim 1: “… an adjustment support, connected to ..." should be changed to --... an adjustment support connected to ...--; 
In line 3 of claim 4: “… a first gear rack, disposed ..." should be changed to --... a first gear rack disposed ...--; 
In line 4 of claim 4: “… a second gear rack, disposed ..." should be changed to --... a second gear rack disposed ...--; 
In line 5 of claim 4: “… a gear, engaged ..." should be changed to --... a gear engaged ...--; 
In line 3 of claim 14: “… an optical element, disposed ..." should be changed to --... an optical element disposed ...--; and  
In line 4 of claim 14: “… a display module, disposed ..." should be changed to --... a disposed module disposed ...--.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-7, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li’128 (CN Pub. No. 209433128 U).

As to claim 1, Li’128 (Figs. 1-3) teaches a device (a lens barrel distance adjusting device; Figs. 1-3) for adjusting interpupillary distance, comprising: 
an adjustment bottom (a lens barrel plate 23) (Figs. 1-3); 
a housing (a lens barrel assembly 20a/20b), disposed on the adjustment bottom (the lens barrel plate 23), comprising a base (a bottom end of the lens barrel assembly 20a/20b), a holder (an upper end of the lens barrel assembly 20a/20b), and a deformation part (a body of the lens barrel assembly 20a/20b) disposed between the base (the bottom end the lens barrel assembly 20a/20b) and the holder (the upper end of the lens barrel assembly 20a/20b) (Figs. 1-3), 
wherein the holder (the upper end of the lens barrel assembly 20a/20b) moves relative to the base (the bottom end the lens barrel assembly 20a/20b) via the deformation part (the body of the lens barrel assembly 20a/20b); and an adjustment support (a mounting ring 27), connected to the holder (the upper end of the lens barrel assembly 20a/20b) and the adjustment bottom (the lens barrel plate 23) (Figs. 1-3). 

As to claim 2, Li’128 teaches 
wherein the adjustment bottom (the lens barrel plate 23) further comprises a first bottom plate (a lens barrel assembly 20a), a second bottom plate (a lens barrel assembly 20b), and a connection piece (a transmission gear 13 and lens barrel drive rack 21a/21b) movably connected to the first bottom plate (a lens barrel assembly 20a) and the second bottom plate (a lens barrel assembly 20b) (Figs. 1-3), 
wherein the first bottom plate (the lens barrel assembly 20a) and the second bottom plate (the lens barrel assembly 20b) move relative to each other (Figs. 1-3). 

As to claim 3, Li’128 teaches 
wherein the connection piece is a connection bar (the lens barrel drive rack 21a/21b), and a distance between the first bottom plate (the lens barrel assembly 20a) and the second bottom plate (the lens barrel assembly 20b) is changed by movement or rotation of the connection bar (the lens barrel drive rack 21a/21b) (Figs. 1-2). 

As to claim 4, Li’128 teaches 
wherein the connection piece (the transmission gear 13 and the lens barrel drive rack 21a/21b) comprises: 
a first gear rack (a lens barrel drive rack 21a), disposed on the first bottom plate (the lens barrel assembly 20a) (Figs. 1-2); 
a second gear rack (a lens barrel drive rack 21b), disposed on the second bottom plate (the lens barrel assembly 20b) (Figs. 1-2); and 
a gear (a transmission gear 13 and an adjustment wheel 12), engaged with the first gear rack (the lens barrel drive rack 21a) and the second gear rack (the lens barrel drive rack 21b) (Figs. 1-2). 

As to claim 5, Li’128 teaches 
wherein the gear comprises an inner gear (a transmission gear 13) and an outer gear (an adjustment wheel 12), and a size of the inner gear (the transmission gear 13) is smaller than a size of the outer gear (the adjustment wheel 12) (Figs. 1-2).

As to claim 6, Li’128 teaches 
wherein the inner gear (the transmission gear 13) engages with the first gear rack (the lens barrel drive rack 21a) and the second gear rack (the lens barrel drive rack 21b), and rotation of the inner gear (the transmission gear 13) is conducted by rotation of the outer gear (the adjustment wheel 12) (Figs. 1-2). 

As to claim 7, Li’128 teaches 
wherein the adjustment support (the mounting ring 27) comprises a main body (an upper part of the mounting ring 27) and a plurality of supporting parts (a lower part of the mounting ring 27) arranged symmetrically to support the main body (the upper part of the mounting ring 27) (Fig. 3). 

As to claim 9, Li’128 teaches 
wherein the housing (the lens barrel assembly 20a/20b is sealed (sealed by a front lens 26a and a rear lens 26b (Fig. 3). 

As to claim 10, Li’128 teaches 
wherein the base (the bottom end of the lens barrel assembly 20a/20b), the holder (the upper end of the lens barrel assembly 20a/20b), and the deformation part (the body of the lens barrel assembly 20a/20b) are formed integrally (Fig. 3). 

As to claim 13, Li’128 teaches 
wherein the holder (the upper end of the lens barrel assembly 20a/20b) comprises an engagement part (a projection part), and the adjustment support (the mounting ring 27) comprises an engagement structure (holes) corresponding to the engagement part (the projection part) (Fig. 3). 

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li’128 in view of Shao (CN Pub. No. 104914579 B).

As to claim 11, Li’128 teaches the device for adjusting interpupillary distance as claimed in claim 1.
Li’128 does not expressly teach wherein the deformation part is made of a flexible material. 
 Shao (Figs. 1-5) teaches 
wherein the deformation part is made of a flexible material (a left/right annular sealing soft rubber sleeve 80/90) (Figs. 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an annular sealing soft rubber sleeve as taught by Shao in a lens barrel distance adjusting device of Li’128 because the annular sealing soft rubber sleeve has an improved resistance and longer cycle life.

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li’128 in view of Matsumoto (U.S. Patent No. 5,734,499).

As to claim 12, Li’128 teaches the device for adjusting interpupillary distance as claimed in claim 1.
Li’128 does not expressly teach further comprising a sliding shaft passing through a portion of the adjustment support, wherein the sliding shaft is disposed on the base. 
Matsumoto (Figs.1-14) teaches further comprising 
a sliding shaft (a first guide shaft 17) passing through a portion (a sleeve 27) of the adjustment support (first/second lens barrel body portion 10a/10b) (Figs. 9 and 12), 
wherein the sliding shaft (the first guide shaft 17) is disposed on the base (the base of left/right lens-barrel 35a/35b) (Figs. 9 and 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a shaft as taught by Matsumoto in a lens barrel distance adjusting device of Li’128 because the shaft guides a lens-barrel so as to facilitate the movement of the lens-barrel and change the interpupillary distance freely.

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li’128 in view of Li’814 (CN Pub. No. CN 108663814 A).

As to claim 14, Li’128 teaches a head-mounted display apparatus, comprising: 
a device (a VR headset; Fig. 3) for adjusting interpupillary distance as in claim 1;
an optical element (a front/rear lens 26a/26b), disposed in the holder (the upper end of the lens barrel assembly 20a/20b) (Fig. 3).
Li’128 does not expressly teach a display module, disposed between the base and the adjustment bottom.
Li’814 (Figs. 1-9) teaches 
a display module (a display screen 351), disposed between the base (the base of the outer lens barrel 35) and the adjustment bottom (the top plate 311) (Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a fixing mechanism as taught by Li’814 in a lens barrel distance adjusting device of Li’128 because the fixing mechanism slides relative to a column so as to adjust the distance between a display screen and a lens.

As to claim 16, Li’128 teaches 
wherein the display module (a screen 24 and a buckle cover 25) is a one-piece display module (a screen 24 is fixed at the rounding plate by means of the buckle cover 25; par. 6, line 2 in detailed description) (Fig. 3).

As to claim 17, Li’128 teaches 
wherein the display module (the screen 24 and the buckle cover 25) comprises a left-eye display module and a right-eye display module (Fig. 3).

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li’128 in view of Li’814 as applied to claim 14 above, and further in view of Chang (U.S. Pub. No. US 2016/0030811 A1).

As to claim 15, Li’128 and Li’814 teach the head-mounted display apparatus as claimed in claim 14.
Li’128 and Li’814 do not expressly teach wherein an internal space of the holder is provided with a trench to strengthen connection between the holder and the optical element.
 Chang (Figs. 1-9) teaches 
wherein an internal space of the holder (outer circumference surfaces 202/212) is provided with a trench (grooves 202/212) to strengthen connection between the holder (the outer circumference surfaces 203/213) and the optical element (lens bodies 301/311) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used grooves as taught by Chang in a lens barrel distance adjusting device of Li’128 as modified by Li’814 because the grooves make it possible to fix between the outer circumference surfaces and lens bodies.

11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li’128 in view of Li’814.

As to claim 18, Li’128 and Li’814 teach the head-mounted display apparatus as claimed in claim 14.
Li’128 and Li’814 do not expressly teach wherein a range for adjusting the interpupillary distance is about 12 mm.
	However, such specific parameters in a range for adjusting the interpupillary distance as recited in claim 18 will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameter is critical.  Absent any evidence demonstrating a patentable difference between the range for adjusting the interpupillary distance in Li’128 (Figs. 1-2) and the claimed range for adjusting the interpupillary distance, the determination of the optimum or workable range giving the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).  It is noted that the specification contains no disclosure of either the critical nature of the instant parameter or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was to use between the range for adjusting the interpupillary distance in Li’128 (Figs. 1-2).

12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li’128 in view of Li’814 as applied to claim 14 above, and further in view of Kim (U.S. Pub. No. US 2015/0316741 A1).

As to claim 19, Li’128 and Li’814 teach the head-mounted display apparatus as claimed in claim 14.
Li’128 and Li’814 do not expressly teach further comprising an adhesion element disposed between the optical element and the holder.
Kim (Fig. 1) teaches further comprising 
an adhesion element (an adhesive material 130) disposed between the optical element (an objective lens 120) and the holder (a lens holder assembly 110) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an adhesive material as taught by Kim in a lens barrel distance adjusting device of Li’128 as modified by Li’814 because the adhesive material is used to attach a lens and a holder firmly.

13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li’128 in view of Li’814 as applied to claim 14 above, and further in view of Cheong (U.S. Pub. No. US 2017/0011210 A1).

As to claim 20, Li’128 and Li’814 teach the head-mounted display apparatus as claimed in claim 14.
Li’128 and Li’814 do not expressly teach further comprising an adhesion element disposed between the display module and the housing.
Cheong (Fig.10) teaches further comprising 
an adhesion element (an adhesive tape) disposed between the display module (the display device 13) and the housing (the body housing 11) ([0333], lines 16-19; Fig. 10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an adhesive tape as taught by Cheong in a lens barrel distance adjusting device of Li’128 as modified by Li’814 because the adhesive tape is used to attach and fasten the display device and the body housing firmly.

Allowable Subject Matter
14.		Claim 8 is objected to as being dependent upon a rejected base 
claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, Li’128, Shao, Matsumoto, Li’814, Chang, Kim, and Cheong, either individually or in combination, does not teach a limitation “wherein the supporting parts of the adjustment support comprise a through hole, and the adjustment bottom comprises a protrusion corresponding to the through hole” of claim 8 in combination with other limitations of the base claim and any intervening claim, respectively.

Conclusion

15.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller (U.S. Pub. No. US 2018/0338130 A1) is cited to teach head-mounted displays for adjusting interpupillary distance in the head-mounted displays.
Zhang (U.S. Pub. No. US 2016/0320612 A1) is cited to teach miniature projecting devices to improve the dustproof level of the miniature projecting devices.


Inquiry
16.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691